DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because claims 1-10 are canceled and the new ground of rejection addresses subject matter in the newly added claims not previously considered, necessitated by amendment.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-13, 18, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 14, 16, 19, and 22 of co-pending Application No. 16618655 in view of Leroy et al. (US 20080224695), hereinafter ‘Leroy’. Both sets of claims cover similar subject matter as identified below. All subsequent claims are also rejected due to dependency.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Pending Application 16618612
Co-pending Application ‘655
System for suppressing low frequency noise of magnetoresistive sensors, said system comprising: 
System for suppressing low frequency noise of magnetoresistive sensors, said system comprising: 

a device for measuring a magnetic field, said device including at least one magnetoresistive sensor,
said 
said magnetoresistive sensor having a first sensitivity at a first operating point and a second sensitivity at a second operating point,

the sensitivity at the second operating point being low or zero;
a modulator configured to switch the 
a modulator configured to switch the magnetoresistive sensor from the first operating point to the second operating point and from the second operating point to the first operating point,
said modulator having a first configuration corresponding to the first operating point and a second configuration corresponding to the second operating point, and a signal processor configured to process the signal derived from
said modulator having a first configuration corresponding to the first operating point and a second configuration corresponding to the second operating point, and a signal processor configured to process the signal derived from
the device for measuring a magnetic field said signal processor being configured to make a linear combination of a first response of the measuring device in the presence of 


and a second response of the measuring device in the presence of the magnetic field at the second operating point corresponding to the second configuration of the modulator.


The co-pending Application fails to explicitly disclose a tunnel magnetoresistive sensor and the second sensitivity at the second operating point being different from the first sensitivity at the first operating point.  
However Leroy teaches a tunnel magnetoresistive sensor (clm 20) and a second sensitivity at a second operating point being different from a first sensitivity at a first operating point (Fig. 8, point P at maximum sensitivity; Para [0091]; different from Fig. 9, L1) for the benefit of improving the sensitivity of magnetoresistive sensors that are widely used in all fields of the industry for detection or measurement (Para [0005, 0023]).  
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to combine and provide a tunnel magnetoresistive sensor and the second sensitivity at the second operating point being different from the first sensitivity at the first operating point for the benefit of improving the sensitivity of magnetoresistive sensors that are widely used in all fields of the industry for detection or measurement as taught by Leroy in Para [0005, 0023].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leroy et al. (US 20080224695), hereinafter ‘Leroy’, and further in view of Fermon et al. (WO 2009001160), hereinafter ‘Fermon’.

Regarding Claims 11 and 20, Leroy disclose a system and method for suppressing low frequency noise of magnetoresistive sensors (Para [0022, 0100]), said system comprising: a device for measuring a magnetic field, said device including at least one tunnel magnetoresistive sensor (Fig. 4, 10 magnetoresistive element; Clm 20), said tunnel magnetoresistive sensor having a first sensitivity at a first operating point (Fig. 9, point P at maximum sensitivity; Para [0091]) and a second sensitivity at a second operating point (Fig. 9, L1), the second sensitivity at the second operating point (Fig. 9, L1) being different from the first sensitivity at the first operating point (Fig. 9, point P compared to L1); a modulator (Fig. 1, 12 modulator; Para [0050] means 12 for generating a modulation field H.sub.m at a modulation frequency f) configured to switch the tunnel magnetoresistive sensor from the first operating point to the second operating point and from the second operating point to the first operating point (Para [0107] modifying value H.sub.o), said modulator having a first configuration corresponding to the first operating point and a second configuration (Para [0107] the change of range is made each time the amplitude of the harmonic h1 lying at the limit of the measurement range, near the point L1 or the point L2, is reached. The change of range is obtained by modifying the value of H.sub.0 so as to again be in a measurement region close to the point P), 
Leroy fails to disclose a signal processor configured to process the signal derived from the device for measuring a magnetic field said signal processor being configured to make a linear combination of a first response of the measuring device in the presence of the magnetic field at the first operating point corresponding to the first configuration of the modulator and a second response of the measuring device in the presence of the magnetic field at the second operating point corresponding to the second configuration of the modulator.
However Fermon teaches cancellation of noise frequency (Page 5, Lines 1-5) comprising a signal processor (Fig. 1, computing system 4) configured to process a signal derived from the device (Page 7, Lines 13-19) for measuring a magnetic field (Fig. 1, field 5) said signal processor being configured to make a linear combination of a first response of the measuring device in the presence of the magnetic field at the first operating point corresponding to the first configuration of the modulator and a second response of the measuring device in the presence of the magnetic field at the second operating point corresponding to the second configuration of the modulator (Page 7, Lines 13-19 determined subtractions interpreted as linear combination from processed data at operating points; Page 7, line 25-Page 8, line 4) for the benefit of cancelling the 1/f noise of magneto-resistive elements in mixed sensors.  
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to combine and provide a signal processor configured to process the signal derived from the device for measuring a magnetic field said signal processor being configured to make a linear combination of a first response of the measuring device in the presence of the magnetic field at the first operating point corresponding to the first configuration of the modulator and a second response of the measuring device in the presence of the magnetic field at the (Fig. 1; Page 7, Lines 13-19; Page 7, line 25-Page 8, line 4). 

Regarding Claim 16, Leroy fails to explicitly teach wherein each tunnel magnetoresistive sensor is formed by a set of tunnel magnetoresistance junctions connected in series.  However Leroy teaches known arrangements of bridge types to solve thermal drift problems of magnetoresistive sensors that comprise tunnel junctions arranged in series for the benefit of reducing the noise by a factor (Para [0021]).  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to combine and provide wherein each tunnel magnetoresistive sensor is formed by a set of tunnel magnetoresistance junctions connected in series for the benefit of providing an alternative arrangement of sensors while still accomplishing a reduction the noise by a factor within the arrangement as taught by Leroy in Para [0021].

Regarding Claim 18, Leroy further teaches wherein the modulator includes a high frequency master clock for the generation of a switching signal between the first operating point and the second operating point (Para [0050, 0053]).

Allowable Subject Matter
Claims 12-15, 17, 19, 21, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the Double Patenting Rejection above.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claim 12, the closest prior art fails to disclose “the two magnetoresistive sensors .
Regarding Claim 13, the closest prior art fails to disclose “the bridge arrangement including a first arm and a second arm, the two first and second arms being connected in parallel, each of the first and second arms including a magnetoresistive sensor of the first pair and a magnetoresistive sensor of the second pair the bridge arrangement further including a first and a second output, the two first and second outputs being connected to the low noise preamplifier” in combination with all other limitations of the claim and base claim renders the claim allowable over the prior art.  All subsequent claims are also allowable due to dependency.
Regarding Claim 17, the closest prior art fails to disclose “a local heating system so as to flip the reference layer of at least one of the tunnel magnetoresistance sensors” in combination with all other limitations of the claim and base claim renders the claim allowable over the prior art.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811.  The examiner can normally be reached on M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALESA ALLGOOD/Primary Examiner, Art Unit 2868